Title: To John Adams from Isaiah Thomas, 24 March 1803
From: Thomas, Isaiah
To: Adams, John



Hond. Sir,
Worcester, March 24, 1803

You will pardon my boldness, for my freedom in so often troubling you—but I thought you would have the Curiosity to peruse one of the Greatest Wonders of the Age—It is an Oration, said to be written by the Son of him, who would ransom a second time turn our Churches into brothels—& who wrote in legible characters, "will ransom our freedom a second time from the hands of the Opulent!"—This mighty Oration, the length of which, and depth of Argument would have certainly turned the brain of page tornnius, himself, was delivered in this town on the Fourth of March instant: You will please to accept it, with my kind regards for your health and happiness—I remain with sentiments of Esteem, your most Obedient Servant,
Isaiah Thomas, Junr.